            Case 2:18-cr-00049-cr Document 91 Filed 02/05/19 Page 1 of 1



                           SECOND REVISED NOTICE OF HEARING




                  UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT



United States of America

       v.                                           Case No. 2:18-cr-049-01

Angelo Peter Efthimiatos



TAKE NOTICE that the above-entitled case has been rescheduled at 01:30 p.m., on, Thursday,
April 11, 2019, in Burlington, Vermont, before Honorable Christina Reiss, District Judge, for a
Sentencing.


Location: Courtroom 542                                     JEFFREY S. EATON, Clerk
RESCHEDULED FROM 2/21/2019 at 2:00 p.m.                     By: /s/ Jennifer B. Ruddy
                                                            Deputy Clerk
                                                            2/5/2019

TO:

Eugenia A. Cowles, AUSA                             The court has allotted one (1) hour for this 
Nicole Cate, AUSA                                   hearing.  Please contact the court if you 
                                                    anticipate your hearing will exceed the time 
Craig S. Nolan, Esq.                                allotted.

Court Reporter
